Case 1:18-cv-00178-IMK Document 25 Filed 08/31/21 Page 1 of 14 PageID #: 288



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

MICHAEL AUSTIN BOYD, JR.,

           Petitioner,

v.                                      CIVIL ACTION NO. 1:18CV178
                                        CRIMINAL ACTION NO. 1:17CR30
                                        (Judge Keeley)

UNITED STATES OF AMERICA,

           Respondent.

MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION [DKT. NO. 44]
     Pending is the pro se motion filed pursuant to 28 U.S.C. §

2255 by the petitioner, Michael Austin Boyd, Jr. (“Boyd”), in which

he seeks to vacate, set aside, or correct his sentence (Dkt. No.

44).1 For the reasons that follow, the Court DENIES the motion and

DISMISSES Civil Action Number 1:18CV178 WITH PREJUDICE.

                              I. BACKGROUND

     On September 11, 2017, Boyd pleaded guilty to one count of

possession with intent to distribute cocaine base, in violation of

18 U.S.C. § 841(a)(1) and 841(b)(1)(C) (Dkt. No. 31). On January

17, 2018, the Court sentenced Boyd to 240 months of imprisonment,

followed by 3 years of supervised release (Dkt. No. 38). Boyd did

not appeal; his conviction thus became final on January 30, 2018.

On September 17, 2018, Boyd filed a motion pursuant to 28 U.S.C.

§ 2255 to vacate, set aside, or correct his sentence, asserting


1 Unless otherwise noted, all docket numbers refer to Criminal
Action No. 1:17CR30.
Case 1:18-cv-00178-IMK Document 25 Filed 08/31/21 Page 2 of 14 PageID #: 289



BOYD v. UNITED STATES                                1:18CV178/1:17CR30

MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION [DKT. NO. 44]
ineffective assistance of counsel at sentencing because (1) his

counsel   failed   to   object   to   the   application   of   a   two-level

sentencing enhancement pursuant to U.S.S.G. § 2D1.1(b)(12), and

(2) his counsel did not require the Court to make an independent

relevant conduct finding (Dkt. No. 44). On July 31, 2019, the Court

ordered the Government to respond to Boyd’s motion (Dkt. Nos. 51,

67). Following the Government’s response, Boyd did not reply. The

matter is ripe for decision.

                           II. APPLICABLE LAW

      28 U.S.C. § 2255(a) permits federal prisoners who are in

custody to assert the right to be released if “the sentence was

imposed in violation of the Constitution or laws of the United

States,” if “the court was without jurisdiction to impose such

sentence,” or if “the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack.”

A petitioner bears the burden of proving any of these grounds by

a preponderance of the evidence. See Miller v. United States, 261

F.2d 546, 547 (4th Cir. 1958).

     To succeed on an ineffective assistance of counsel claim, a

“petitioner must show, by a preponderance of the evidence, that

(1) ‘counsel’s performance was deficient,’ and (2) ‘the deficient

                                      2
Case 1:18-cv-00178-IMK Document 25 Filed 08/31/21 Page 3 of 14 PageID #: 290



BOYD v. UNITED STATES                                          1:18CV178/1:17CR30

MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION [DKT. NO. 44]
performance prejudiced the defense.’” Beyle v. United States, 269

F. Supp. 3d. 716, 726 (E.D. Va. 2017) (quoting Strickland v.

Washington, 466 U.S. 668, 687 (1984)). “The [p]etitioner must

‘satisfy both prongs, and a failure of proof on either prong ends

the matter.’” Beyle, 269 F. Supp.3d at 726 (quoting United States

v. Roane, 378 F.3d 382, 404 (4th Cir. 2004)).

      To satisfy the first prong, the petitioner must show that

counsel’s     conduct         “fell       below    an     objective     standard   of

reasonableness       .    .     .    under    prevailing     professional    norms.”

Strickland,    466       U.S.       at   687-88.   But    “[j]udicial   scrutiny   of

counsel’s performance must be highly deferential” because “[i]t is

all   too   tempting       for       a   defendant   to    second-guess     counsel’s

assistance after conviction or adverse sentence, and it is all too

easy for a court, examining counsel’s defense after it has proved

unsuccessful, to conclude that a particular act or omission of

counsel was unreasonable.” Id. at 689. “Because of the difficulties

inherent in making the evaluation, a court must indulge a strong

presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.” Id.

      To satisfy the second prong, the petitioner must demonstrate

that counsel’s inadequate performance prejudiced him. Id. at 687.

                                              3
Case 1:18-cv-00178-IMK Document 25 Filed 08/31/21 Page 4 of 14 PageID #: 291



BOYD v. UNITED STATES                                     1:18CV178/1:17CR30

MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION [DKT. NO. 44]
Specifically, the petitioner must show “a reasonable probability

that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 694.

                                   III. DISCUSSION

         A.   U.S.S.G. § 2D1.1(b)(12) enhancement
         Boyd first contends that his attorney provided ineffective

assistance at sentencing by failing to object to the application

of   a    two-level    enhancement     for   maintaining    a     drug   involved

premises, pursuant to U.S.S.G. § 2D1.1(b)(12) (Dkt. No. 44-1 at 3–

7). According to Boyd, had his counsel objected, the Government

“would have been unable to meet its burden of proof” and there is

a “reasonable probability” that the Court would not have applied

the enhancement. Id. at 1, 7.

         A two-level enhancement is warranted under U.S.S.G. § 2D1.1

(b)(12)       when   the    evidence   preponderates       that    a     defendant

“knowingly      maintains    a   premises    (i.e.,   a   building,      room,   or

enclosure) for the purpose of manufacturing or distributing a

controlled substance, including storage of a controlled substance

for the purpose of distribution.” U.S. SEN’T GUIDELINES MANUAL § 2D1.1,

APP. NOTE. 17 (U.S. SENT’G COMM’N 2016). “Among the factors the court

should consider in determining whether the defendant ‘maintained’

                                        4
Case 1:18-cv-00178-IMK Document 25 Filed 08/31/21 Page 5 of 14 PageID #: 292



BOYD v. UNITED STATES                                1:18CV178/1:17CR30

MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION [DKT. NO. 44]
the premises are (A) whether the defendant held a possessory

interest in (e.g., owned or rented) the premises and (B) the extent

to which the defendant controlled access to, or activities at, the

premises.” Id. Importantly, “[m]anufacturing or distributing a

controlled substance need not be the sole purpose for which the

premises was maintained, but must be one of the defendant's primary

or principal uses for the premises.” Id.

       When the Court calculated Boyd’s guideline range at his

sentencing hearing, it applied the § 2D1.1(b)(12) enhancement

based on (1) the Government’s version of Boyd’s conduct in the

Presentence    Report     (“PSR”);    (2)   testimony     given     by     the

investigating officer, Lieutenant Brian Purkey (“Lt. Purkey”), at

Boyd’s plea hearing; (3) Boyd’s own admissions during his plea

hearing; and (4) the probation officer’s assessment of the facts

in the PSR (Dkt. No. 56 at 4–6).

       According to the Government and Lt. Purkey, on September 28,

2016, Boyd rented a hotel room in Bridgeport, WV for three (3)

days (Dkt. Nos. 37 at 3–5; 59 at 33-44). He reserved the room with

his credit card but requested to pay cash when he checked out.

Boyd and another male went to Room 215 carrying several bags but

left   sometime   later   with   no   possessions.     The   next   day,    a

                                      5
Case 1:18-cv-00178-IMK Document 25 Filed 08/31/21 Page 6 of 14 PageID #: 293



BOYD v. UNITED STATES                                   1:18CV178/1:17CR30

MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION [DKT. NO. 44]
housekeeper found the room vacant except for a shoe box containing

an   empty   black   metal    box.   After   hotel   staff    unsuccessfully

attempted to reach Boyd, they charged his credit card, which was

declined for insufficient funds. They then terminated his stay and

assigned his room to other guests. On September 30, 2016, Boyd

returned to the hotel alone and found that he could no longer

access Room 215. At the front desk, he paid cash for three nights

and, although he asked to be re-assigned to Room 215, hotel staff

assigned him to Room 116. Boyd thereafter approached several staff

members, seeking access to Room 215. Based on his behavior, hotel

management grew suspicious of Boyd and searched the room, whereupon

they found heroin, cocaine base, methamphetamine, $35,580.00, and

a handgun.

      While under oath at his plea hearing, Boyd confirmed the

accuracy of the Government’s account (Dkt. No. 59 at 44–45). He

described his offense conduct thusly: “I had the drugs in the room,

and I did get the room in my name, and it was me that – that got

caught with the stuff in the room.” Id. He also admitted his intent

to   distribute   the   controlled    substances.    Id.     Based   on   these

accounts, the probation officer recommended that Boyd’s sentencing

guideline    calculation     be   enhanced   pursuant   to   §   2D1.1(b)(12)

                                      6
Case 1:18-cv-00178-IMK Document 25 Filed 08/31/21 Page 7 of 14 PageID #: 294



BOYD v. UNITED STATES                                     1:18CV178/1:17CR30

MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION [DKT. NO. 44]
because he “rented a motel room for the secure storage of the

substances discovered” (Dkt. No. 37 at 9).

     Given    the    strength   of    the    evidence    in   support       of   the

application of the two-level enhancement under § 2D1.1(b)(12), the

decision of Boyd’s attorney not to interpose an objection was not

objectively    unreasonably.     His    counsel     could     have    reasonably

concluded that this evidence sufficiently supported the Court’s

finding   that      Boyd   maintained    Room    215    for   the    purpose      of

distributing     heroin,    cocaine     base,   and     methamphetamine.         See

Strickland, 466 U.S. at 689 (noting that a fair assessment of

counsel's     conduct      requires     an    evaluation      from     counsel's

perspective at the time); see also United States v. Kilmer, 167

F.3d 889, 893 (5th Cir. 1999) (holding that “[a]n attorney's

failure to raise a meritless argument [] cannot form the basis of

a successful ineffective assistance of counsel claim[.]”); Moore

v. United States, 934 F. Supp. 724, 731 (E.D.Va. 1996) (same).

Boyd’s    ineffective      assistance       claim   therefore       fails    under

Strickland’s first prong.

     Even if counsel’s performance had been deficient, Boyd cannot

establish “a reasonable probability that . . . the result of the

proceeding would have been different,” or that the Court would not

                                        7
Case 1:18-cv-00178-IMK Document 25 Filed 08/31/21 Page 8 of 14 PageID #: 295



BOYD v. UNITED STATES                                 1:18CV178/1:17CR30

MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION [DKT. NO. 44]
have applied the U.S.S.G. § 2D1.1(b)(12) enhancement. Strickland,

466 U.S. at 694. Because Boyd rented and paid for the hotel room,

he held a possessory interest in and controlled access to Room

215. He did not stay in the room, but instead used it to store

various controlled substances and a firearm prior to his intended

distribution. Boyd returned to the hotel alone, after which he

repeatedly attempted to obtain access to Room 215, presumably to

retrieve the contraband he had stored there.

     Despite the fact that, during his plea colloquy, Boyd claimed

ownership of the controlled substances and admitted he intended to

distribute these substances, he now argues they belonged to another

(Dkt. No. 44-1 at 4). Absent clear and convincing evidence to the

contrary, however, a defendant is bound by the representations he

makes under oath during a plea colloquy or at sentencing. See

United States v. Lemaster, 403 F.3d 216, 222 (4th Cir. 2005);

Blackledge v. Allison, 431 U.S. 63, 74-75 (1977). Given the weight

of evidence supporting the conclusion that Boyd possessed and

stored the drugs and intended to sell them, even had Boyd’s counsel

objected,   the   Court   could   have   reasonably   concluded    that   he

knowingly maintained Room 215 for the purposes of storing or



                                     8
Case 1:18-cv-00178-IMK Document 25 Filed 08/31/21 Page 9 of 14 PageID #: 296



BOYD v. UNITED STATES                                              1:18CV178/1:17CR30

MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION [DKT. NO. 44]
distributing      controlled       substances.         Boyd   thus       cannot    satisfy

Strickland’s second prong.

     B.        Relevant Conduct Finding
     Boyd      next    asserts     that    his    counsel     provided       ineffective

assistance by not requiring the Court to make an independent

factual     finding      regarding        the    amount       of    relevant         conduct

attributable to him (Dkt. No. 44-1 at 11). According to Boyd, had

his counsel required the Court to make “the proper individualized

assessment”      of    his   relevant       conduct,       “the     amount      of    drugs

attributable to him would have been substantially less.” Id.

     “When the amount of drugs for which a defendant is to be held

responsible       is   disputed,      the       district      court      must     make      an

independent resolution of the factual issue at sentencing.” United

States    v.    Gilliam,     987    F.2d    1009,      1013    (citing       U.S.S.G.       §

6A1.3(b)).      The    Government     bears      the    burden      of    proving      by    a

preponderance of the evidence that quantity of drugs for which a

defendant should be held accountable at sentencing. United States

v. Milam, 443 F.3d 382, 386 (4th Cir. 2006). This burden can be

met in several ways, including by a defendant's acknowledgment

during the plea colloquy or sentencing proceedings that the amount

alleged by the Government is correct, by a stipulation of the

                                            9
Case 1:18-cv-00178-IMK Document 25 Filed 08/31/21 Page 10 of 14 PageID #: 297



BOYD v. UNITED STATES                                 1:18CV178/1:17CR30

MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION [DKT. NO. 44]
parties that the court determines to have a reasonable factual

basis, or by the defendant's failure to object to a recommended

finding in a presentence report found to be reliable by the court.

Id.

      Here, the performance of Boyd’s counsel did not fall below an

objective   standard    of   reasonableness    because   the   quantity   of

controlled substances attributable to him had been agreed to by

Boyd and the Government and therefore was undisputed. There was no

need for the Court to resolve an undisputed issue of fact.

      In the plea agreement, Boyd and the Government stipulated as

follows:

      [T]he parties hereby stipulate and agree that the total
      drug relevant conduct of the Defendant with regard to
      the Indictment is the Defendant's possession with intent
      to distribute 996.67 grams heroin, 432.3 grams of
      cocaine base, and 449.6 grams of Methamphetamine with a
      purity level of 100%+/-.4%, while also possessing a
      Taurus revolver, Model 85, .38 caliber; and the
      Defendant's distribution of 59.3 grams of heroin.

(Dkt. No. 31 at 2). And during his plea colloquy Boyd agreed with

the Government’s version of his conduct, including the quantities

of controlled substances seized from the hotel room (Dkt. No. 59

at 44). He also stated that he understood the effect of the plea




                                     10
Case 1:18-cv-00178-IMK Document 25 Filed 08/31/21 Page 11 of 14 PageID #: 298



BOYD v. UNITED STATES                                   1:18CV178/1:17CR30

MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION [DKT. NO. 44]
agreement and, specifically, the effect of his relevant conduct

stipulation. Id. at 27–28.

     In   the   PSR,     the   probation     officer   determined    that   the

Government’s     account       of   Boyd’s   conduct    was   “accurate     and

comprehensive”     and     converted     each    quantity     of    controlled

substances and money to its marijuana equivalent to determine

Boyd’s base offense level under the sentencing guidelines (Dkt.

No. 37 at 6). Neither party objected to the PSR. At Boyd’s

sentencing hearing, following its own independent review of the

facts, the Court accepted the parties’ plea agreement and adopted

the PSR without change (Dkt. Nos. 56 at 4–5).

     All of this establishes that, at sentencing, the Government

more than met its burden of proving Boyd’s relevant conduct through

the stipulation to drug type and quantity in the plea agreement

and Boyd’s plea colloquy. Under these circumstances, the Court had

no obligation to independently calculate Boyd’s relevant conduct

and his counsel’s failure to require this calculation was not

unreasonable under Strickland’s first prong.

     Boyd also cannot establish that he was prejudiced as required

by Strickland’s second prong. The four-count Indictment in this

case charged Boyd with possession with the intent to distribute

                                       11
Case 1:18-cv-00178-IMK Document 25 Filed 08/31/21 Page 12 of 14 PageID #: 299



BOYD v. UNITED STATES                                  1:18CV178/1:17CR30

MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION [DKT. NO. 44]
heroin (Count One), possession with the intent to distribute

cocaine base (Count Two), possession with the intent to distribute

methamphetamine    (Count    Three),      and   possession   of   firearm   in

furtherance of a drug trafficking crime (Count Four) (Dkt. No. 1).

Boyd ultimately pleaded guilty to Count Two and, at sentencing,

the Government moved for the dismissal of the remaining counts of

the Indictment (Dkt. No. 38).

     Boyd now argues that, although he pleaded guilty only to Count

Two involving cocaine base, he “was held responsible for 996.67

grams of heroin, 432 grams of cocaine base, and 449.6 grams of

methamphetamine” (Dkt. No. 44-1 at 9). He asserts that had his

counsel required the Court to independently determine his relevant

conduct he would only have been held responsible for the cocaine

base. Id. This statement is legally inaccurate. The Fourth Circuit

has “repeatedly upheld the use of dismissed conduct in determining

the sentence.” United States v. Mitchell, 46 F. App'x 189, 190

(4th Cir. 2002) (citing United States v. Barber, 119 F.3d 276, 284

(4th Cir. 1997). Therefore, even had the Court independently

determined Boyd’s relevant conduct, it still would have included

the quantities of heroin, methamphetamine, and cocaine base about



                                     12
Case 1:18-cv-00178-IMK Document 25 Filed 08/31/21 Page 13 of 14 PageID #: 300



BOYD v. UNITED STATES                                   1:18CV178/1:17CR30

MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION [DKT. NO. 44]
which Boyd complains. Boyd thus has failed satisfy Strickland’s

second prong.

                              IV. CONCLUSION

     For the reasons discussed, the Court DENIES Boyd’s § 2255

motion (Dkt. No. 44), and DISMISSES Civil Action Number 1:18CV178

WITH PREJUDICE. Because the record conclusively establishes that

Boyd is not entitled to relief, there is no need for the Court to

conduct an evidentiary hearing. 28 U.S.C. § 2255(b); see Raines v.

United States, 423 F.2d 526, 530 (4th Cir. 1970).

     It is so ORDERED.

     The Court DIRECTS the Clerk to enter a separate judgment order

in favor of the United States, to transmit a copy of this order to

Boyd by certified mail, return receipt requested, to counsel of

record by electronic means, and to strike this case from the

Court’s active docket.

                  V. NO CERTIFICATE OF APPEALABILITY

     Pursuant    to   Rule   11(a)   of   the   Rules    Governing   §   2255

Proceedings, the district court “must issue or deny a certificate

of appealability when it enters a final order adverse to the

applicant” in such cases. If the court denies the certificate,

“the parties may not appeal the denial but may seek a certificate

                                     13
Case 1:18-cv-00178-IMK Document 25 Filed 08/31/21 Page 14 of 14 PageID #: 301



BOYD v. UNITED STATES                                     1:18CV178/1:17CR30

MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION [DKT. NO. 44]
from the court of appeals under Federal Rule of Appellate Procedure

22.” 28 U.S.C. § 2255(a).

      The Court finds it inappropriate to issue a certificate of

appealability     in   this    matter    because   Boyd       has   not   made    a

“substantial showing of the denial of a constitutional right.” See

28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by

demonstrating     that    reasonable     jurists    would       find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district    court   is   likewise      debatable.       See   Miller–El    v.

Cockrell, 537 U.S. 322, 336–38 (2003). Upon review of the record,

the Court concludes that Boyd has failed to make the requisite

showing    and,    therefore,     DENIES      issuing     a     certificate      of

appealability.

Dated:     August 31, 2021

                                             /s/ Irene M. Keeley

                                             IRENE M. KEELEY
                                             UNITED STATES DISTRICT JUDGE




                                        14
